297 S.W.3d 637 (2009)
Decater WILSON, Claimant/Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. ED 93611.
Missouri Court of Appeals, Eastern District, Division Five.
November 17, 2009.
Decater Wilson, St. Louis, MO, pro se.
Michael Cook Pritchett, (Div. of Employment Security), Jefferson City, MO, for respondent.
KENNETH M. ROMINES, Chief Judge.
Decater Wilson (Claimant) appeals the Labor and Industrial Relations Commission's (Commission) decision concerning his application for unemployment benefits. We dismiss the appeal.
The Division of Employment Security (Division) concluded that Claimant was ineligible *638 for unemployment benefits. Claimant then appealed to the Commission, which affirmed the decision. Claimant has now filed a notice of appeal to this Court. The Division has filed a motion to dismiss Claimant's appeal, asserting it is untimely. Claimant has not filed a response to the motion.
A notice of appeal to this Court from the Commission's decision must be filed within twenty days of the decision becoming final. Section 288.210, RSMo 2000. The Commission's decision becomes final ten days after it is mailed to the parties. Section 288.200.2, RSMo 2000. Here, the Commission mailed its decision to Claimant on July 23, 2009. Therefore, the notice of appeal to this Court was due on or before Monday, August 24, 2009. Sections 288.200.2, 288.210; 288.240, RSMo 2000. Claimant mailed the notice of appeal to the Commission in an envelope with a postmark of September 8, 2009. Pursuant to section 288.240, this date is deemed the date of the filing of his notice of appeal. Claimant's notice of appeal is untimely.
"Section 288.200 RSMo does not provide for late filing and does not recognize any exceptions for filing out of time." McCuin Phillips v. Clean-Tech, 34 S.W.3d 854, 855 (Mo.App. E.D.2000). As a result, an untimely notice of appeal deprives this Court of jurisdiction to entertain the appeal. Brandy v. Division of Employment Sec., 271 S.W.3d 54 (Mo.App. E.D.2008). Our only recourse is to dismiss the appeal.
The Division's motion to dismiss is granted. The appeal is dismissed for lack of jurisdiction.
NANNETTE A. BAKER, J. and ROY L. RICHTER, J., concur.